Name: Commission Regulation (EEC) No 2266/91 of 29 July 1991 amending Regulation (EEC) No 1657/91 on the implementation of promotional and publicity measures in respect of milk and milk products
 Type: Regulation
 Subject Matter: marketing;  trade policy;  processed agricultural produce
 Date Published: nan

 30 . 7. 91 Official Journal of the European Communities No L 208/25 COMMISSION REGULATION (EEC) No 2266/91 of 29 July 1991 amending Regulation (EEC) No 1657/91 on the implementation of promotional and publicity measures in respect of milk and milk products HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1657/91 is hereby amended as follows : In the third subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 1697/91 , a semi-colon is inserted after the first sentence and the following is added : 'in Portugal before 27 July 1991 .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1632/91 (2), and in particular Article 4 thereof, Whereas pursuant to Article 3 ( 1 ) of Commission Regula ­ tion (EEC) No 1657/91 (3) proposals must reach the competent authority before 1 July 1991 ; whereas this was the first time the relevant organizations in Portugal were able to take part in such a Community scheme ; whereas because of lack of experience and the short period allowed for the submission of proposals it was not possible for them to prepare suitable proposals in time ; the deadline should therefore be put back to 27 July 1991 for Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 131 , 26. 5. 1977, p. 6. 0 OJ No L 150, 15. 6. 1991 , p. 23 . n\ ni Nft I. K1 1 * £ 1991 n 4S